        Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

ROY C. SPEGELE, individually and on        §
behalf of all others similarly situated,   §
                                           §
       Plaintiff,                          §
                                           §   No. 5:17-cv-967
               v.                          §
                                           §   Hon. Orlando L. Garcia
USAA LIFE INSURANCE                        §
COMPANY,                                   §
                                           §
       Defendant.                          §




          USAA LIFE INSURANCE COMPANY’S REPLY IN SUPPORT OF
        MOTION TO EXCLUDE EXPERT DECLARATION OF SCOTT J. WITT
            Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 2 of 13




                                              Introduction

         In an effort to avoid the exclusion of his damages model, Plaintiff has argued himself into

a series of self-defeating positions that spell the end of his individual claims, his request for class

certification, or both. USAA Life showed in its motion to exclude (Doc. 59) that the damages

model of Plaintiff’s expert is untethered to Plaintiff’s theory of liability. Plaintiff’s theory—that

cost of insurance rates must be based only on USAA Life’s mortality expectations, and that the

rates must precisely mirror those expectations—would, if adopted, lead to some class members

facing higher rates. As USAA Life explained in its response to Plaintiff’s motion for class

certification, that creates an intra-class conflict that makes certification impossible. See Doc. 61

at 11-14.

         Through his expert, Plaintiff tries to dodge this reality by asserting a new theory: cost of

insurance rates, he now contends, need not be based only on USAA Life’s mortality

expectations; they just need to be capped at those hypothetical mortality-only rates. Besides

being raised too late, this new theory is legally untenable, for reasons outlined below and in

USAA Life’s opening motion. As a fallback position, Plaintiff argues that his expert can create a

new damages model that would eliminate the unlawful “heads I win, tails you lose” aspect of his

extant model. That proposal too comes too late. In any event, it would just underscore the intra-

class conflict that the original model tried to circumvent in the first place, thereby requiring the

denial of class certification.

                                               Argument

    I.       The Court should conduct a full Daubert analysis at the class certification stage.

         Plaintiff asserts that only a “limited” inquiry into the reliability of his expert’s report is

appropriate at class certification. Doc. 71-1 at 3-4. A few cases have taken this position, but the




                                                     1
          Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 3 of 13




Fifth Circuit has not. To the contrary, the Fifth Circuit has held that class certification must rest

on “admissible evidence,” see Unger v. Amedisys Inc., 401 F.3d 316, 319 (5th Cir. 2005), and

expert opinion that does not meet the standards of Fed. R. Evid. 702 is, by definition,

inadmissible. For these reasons, courts in this Circuit generally scrutinize challenges to the

admissibility of expert opinions with the same rigor at class certification as they would at

summary judgment or trial. See Maderazo v. VHS San Antonio Partners, L.P., No. 06-cv-535,

2019 WL 4254633, at *6 (W.D. Tex. Jan. 22, 2019) (Garcia, J.); Bell v. Ascendant Solutions,

Inc., No. 01-cv-166, 2004 WL 1490009, at *2 (N.D. Tex. July 1, 2004), aff’d, 422 F.3d 307 (5th

Cir. 2005); Cannon v. BP Prod. N. Am., Inc., No. 10-cv-622, 2013 WL 5514284, at *6 (S.D.

Tex. Sept. 30, 2013). It is also the majority rule nationally. See Class certification hearing—Use

of experts on class certification, 1 McLaughlin on Class Actions § 3:14 (16th ed. 2019)

(“Supreme Court insistence that Rule 23 criteria be in fact satisfied, makes arguments against

full-blown Daubert analysis untenable.”).

   II.      Plaintiff’s attempt to avoid the exclusion of his expert’s report dooms his
            individual claims.

         In an effort to avoid the exclusion of the opinions of his expert, Scott Witt, Plaintiff talks

in circles about what his theory of the case actually is. In his Complaint and other filings,

Plaintiff repeatedly inserted the word “only” into his policy’s cost of insurance rate provision,

arguing that USAA Life may “use only its ‘expectations as to future mortality experience’ when

determining cost of insurance rates.” Doc. 1 ¶ 31. But now, in an effort to show that Witt’s

“heads I win, tails you lose” model is consistent with his theory of the case, Plaintiff proffers a

different interpretation. Plaintiff now concedes that USAA Life can take into account expenses,

profit, and other factors when setting its rates, so long as the cost of insurance charges do not

exceed those determined using hypothetical mortality-only rates. Doc. 71-1 at 4. Plaintiff also



                                                   2
            Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 4 of 13




says USAA Life can still consider “competitive pressures” that would lead to lower rates. Id. at 5

n.5. In other words, Plaintiff’s new theory is that cost of insurance rates should be capped at the

company’s mortality expectations, rather than “based only on” those expectations.

           That new theory, besides not being pled in the complaint, is obviously inconsistent with

the policy language. Here is what the policy says:

           Current cost of insurance rates are based on our expectations as to future mortality
           experience. Any changes to cost of insurance rates will apply to all persons of the same
           age, sex and rate class.

Doc. 1-1 at 15. Here is how Plaintiff asserted that the policy should be interpreted in his prior

filings:

           Current cost of insurance rates are based [only] on our expectations as to future mortality
           experience. Any changes to cost of insurance rates will apply to all persons of the same
           age, sex and rate class.

Plaintiff’s new theory is that the rates should be capped at USAA Life’s mortality expectations.

He wants to remove the words “based on” and rewrite the policy as follows:

           Current cost of insurance rates are based on [capped at] our expectations as to future
           mortality experience. Any changes to cost of insurance rates will apply to all persons of
           the same age, sex and rate class.

Not only does this new theory improperly alter the language of the policy, it also conflicts with

the very next sentence of the policy, which provides the actual cap for cost of insurance rates:

“the Table of Monthly Guaranteed Cost of Insurance Rates found in the Policy Schedule page.”

Doc. 1-1 at 15. It would make no sense to provide a table of maximum rates if the rates were

already capped through some other mechanism that Plaintiff has divined in the policy language.

           So one of two things is true. Either Plaintiff has altered his theory of the case such that he

now believes the “expectations as to future mortality experience” language to be a cap on the

cost of insurance rate, or Plaintiff is stuck with the theory of the case he repeatedly outlined in




                                                     3
           Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 5 of 13




prior pleadings. Under the first scenario, USAA Life would be entitled to summary judgment

because Plaintiff’s new interpretation is plainly inconsistent with the policy. But if Plaintiff is

bound by his prior theory of the case, the Court should exclude Witt’s report because his model

is too far removed from that theory.

   III.       Witt’s model is untethered to Plaintiff’s original theory of liability.

          Plaintiff and his expert contend that Witt’s report is still tethered to his theory of liability

because Witt is not obligated to calculate and credit any “offset” that USAA Life hopes to

recover on account of actual rates that were lower than Plaintiff’s hypothetical rates. Doc. 71-1 at

2, 4-5; Doc. 74-3 at 6-7 ¶ 15. Both Plaintiff and his expert have a fundamentally mistaken

understanding of the concept of an “offset.” An offset, also called a “setoff,” is “a defendant’s

counterdemand against the plaintiff, arising out of a transaction independent of the plaintiff’s

claim.” See Black’s Law Dictionary (11th ed. 2019) (emphasis added). USAA Life is not

pursuing an “offset” arising from some independent transaction; it is insisting that any damages

model conform to basic principles governing contract damages. Under those principles, the

model must at least attempt to put class members in “the same position, so far as money can do

it, as [they] would have been had there been no injury or breach.” Lee v. S. Home Sites Corp.,

429 F.2d 290, 293 (5th Cir. 1970); see also E.J. Brooks Co. v. Cambridge Sec. Seals, 105 N.E.3d

301, 304 (N.Y. 2018) (“[C]ompensatory damages must return the plaintiff, as nearly as possible,

to the position it would have been in had the wrongdoing not occurred—but do no more.”).

Witt’s current model does not do that.

          An example proves the point. In Halberstam v. Allianz Life Insurance Co., plaintiff

owned a life insurance policy, and the court determined that the defendant had improperly lapsed

the policy. No. 16-cv-6854, 2018 WL 6683852, at *1-2 (E.D.N.Y. Dec. 19, 2018). The plaintiff




                                                     4
         Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 6 of 13




was entitled to a reinstatement of the policy, but to put him in “the same economic position that

he would have occupied” without the breach, the court had to account for “the premium

payments equivalent to the amounts that the [plaintiff] would have paid” between the wrongful

lapse and the present day. Id at *2. This was not the result of an “offset”—it was just part of the

proper calculation of damages.

       The same principle applies here. Plaintiff repeatedly alleged in his Complaint and other

filings that “[t]he Class Policies authorize USAA to use only its mortality expectations when

determining the [Cost of Insurance] Rate used to calculate the [Cost of Insurance] Charge.” Doc.

55-1 at 4; see also Doc. 59 at 3-5. To put Plaintiff in the same position he would have been in

had there been no breach (under Plaintiff’s theory of breach), Witt would have to calculate

hypothetical cost of insurance rates designed to recoup only USAA Life’s expected payout of

death benefits, and then compare the charges using hypothetical rates with the actual charges.

That is not what he did. Instead, Witt’s model selects the lesser of the hypothetical cost of

insurance rates or the rates USAA Life actually used. The problem is not that the model fails to

calculate an “offset,” but that it fails to calculate damages attributable to the alleged breach. This

makes it “ill-fitting” and inadmissible. See Boca Raton Cmty. Hosp., Inc. v. Tenet Health Care

Corp., 582 F.3d 1227, 1233-34 (11th Cir. 2009).

       Plaintiff also points to Witt’s testimony in Vogt v. State Farm Life Insurance Co. as

evidence of the admissibility of his model here. See Doc. 71-1 at 3 n.3, 5-6. But Plaintiff is

careful not to say that Witt survived a Daubert challenge in that case—he didn’t. As the Vogt

court explained after the trial, the defendant did not make a timely Daubert motion, so it “waived

its objections to the admissibility of Scott Witt’s testimony.” No. 16-cv-4170, 2018 WL

4937330, at *2 (W.D. Mo. Oct. 11, 2018), appeal docketed, No. 18-3419 (8th Cir.). Vogt thus




                                                  5
           Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 7 of 13




only examined the sufficiency of the evidence at trial, which required State Farm to meet “a

much higher standard than a Daubert motion.” Id. at *3. USAA Life is asking this Court to take

a step the court in Vogt was never asked to take.

          Plaintiff has also offered as supplemental authority the Northern District of California’s

recent order in Bally v. State Farm Life Insurance Co., No. 18-cv-4954 (N.D. Cal. Apr. 2, 2020),

but that opinion has little bearing on the issues before this Court. First, the court relied on Ninth

Circuit authority that a Daubert analysis “should not prevent a court from considering expert

testimony at the class certification stage” because “inadmissibility alone is not a proper basis to

reject evidence submitted in support of class.” Id. at 6-7. But that is not the law in the Fifth

Circuit, where “findings must be made based on adequate admissible evidence to justify class

certification.” Unger, 401 F.3d at 319. Beyond that, Witt’s report in Bally did what he should

have done (but did not do) here. In Bally, Witt’s model did “charge a higher rate than the

policyholder was actually charged” if the hypothetical mortality-only rate was higher than the

actual rate. Bally Order at 11-12. Consequently, there was no disconnect between the damages

model and the theory of liability, as there is here. Bally also says nothing about the inadequacies

in Witt’s model with respect to Count II or Count III.

    IV.      It is too late for Plaintiff to fix Witt’s faulty analysis.

          Plaintiff tries to assure the Court that Witt’s model need not be excluded because Witt

can adjust the calculations for the class later. See Doc. 71-1 at 5-6. But “we’ll fix it later” is not

an acceptable response at this stage of the case. In Comcast, the Supreme Court “rejected the

view” that “plaintiffs’ ‘assurances’ that they could fix the model at the merits stage would be

sufficient for certification.” Cannon, 2013 WL 5514284, at *5, *12; Carrera v. Bayer Corp., 727

F.3d 300, 311 (3d Cir. 2013). “The fault for not supplying a more detailed expert report lies




                                                    6
         Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 8 of 13




with” the party that served it. Mosaid Techs. Inc. v. Samsung Elecs. Co., 362 F. Supp. 2d 526,

559 (D.N.J. 2005).

        In making this belated request, Plaintiff also argues himself into a corner. If Witt were

allowed to change his damages model to reflect Plaintiff’s actual theory of the case, then Plaintiff

would be left with no answer to the pervasive intra-class conflict discussed in USAA Life’s

opposition to class certification. See Doc. 61 at 11-14; see also Taylor v. Midland Nat’l Life Ins.

Co., No. 16-cv-140, 2019 WL 7500238, at *3 (S.D. Iowa May 3, 2019), cited in Doc. 71-1 at 3

n.3 (finding, under a limited Daubert inquiry, that a report from Witt need not be excluded, but

then denying class certification). Plaintiff claims that the proposed change to has model would

have only a “minute impact” on the numbers, see Doc. 71-1 at 6, but he has no way to know this:

His expert hasn’t done the work. In contrast, USAA Life’s experts have done substantial analysis

on this front, and the data they have uncovered points to precisely the opposite conclusion. See

Doc. 62-2, Pfeifer Rep. ¶¶ 48-49; Doc. 62-1, Merrill Rep. at 42-43; see also Doc. 64-1, Hamala

Decl. ¶ 21.

   V.         Witt’s damages model does not—and cannot—calculate Count II damages.

        In Count II, Plaintiff alleges that USAA Life breached the policy by considering expenses

when setting cost of insurance rates. Witt’s report says that damages for Count II can be

calculated by “isolating that part of overcharges attributable to non-mortality related expenses.”

Doc. 55-3, Witt Decl. ¶ 71. But at his deposition, he admitted that his model does no such thing.

Instead, Witt sets damages for Count II exactly equal to damages for Count I on the assumption

that anything besides mortality—including profit—is an “expense.” Ex. 1, Witt Dep. at 70.

        Plaintiff now doubles down on the alleged factual support for the argument that

“expenses” equals “anything besides mortality.” For instance, he points to testimony from two




                                                 7
          Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 9 of 13




USAA Life witnesses acknowledging that the company considered expenses when setting rates.

See Doc. 71-1 at 7-8 (citing Doc. 74-3, Witt Decl. II ¶ 17). But that ignores the fact that USAA

Life actuaries also considered many other assumptions, such as investment experience, lapses,

and profit, none of which can fairly be considered “expenses.” See Ex. 2, Branaum Dep. at 40-

41; Ex. 3, Hamala Dep. at 154; Ex. 4, Rosser Dep. at 47, 52-54, 108-109, 127-128; Doc. 55-21

(Witt Ex. 17) at 000002-04 (listing pricing assumptions). Witt himself agrees with this

undisputed fact. Doc. 55-3, Witt Rep. ¶ 53 (highlighting testimony “confirming USAA’s use of

expenses, profit, investment experience, lapse, and tax assumptions in determining COI Rates”);

see also Ex. 1, Witt Dep. at 74. At the beginning of this case, Plaintiff himself believed that

“USAA factored into cost of insurance rates components for its tax liabilities, profit assumptions,

investment earnings, and capital and reserve requirements.” Doc. 29 at 8 n.1. He cannot walk

away from these admissions now merely to try to salvage Count II.

         USAA Life’s cost of insurance rates were based on mortality but also took into account

expenses and multiple other assumptions. Witt’s model offers no way of isolating those other

assumptions and limiting his analysis to the supposedly improper consideration of expenses—the

very theory behind Count II. His report on this point should therefore be excluded. See Cruson v.

Jackson Nat’l Life Ins. Co., No. 18-40605, --- F.3d ----, 2020 WL 1443531, at *12 (5th Cir. Mar.

25, 2020) (expert report failed to explain how damages would be calculated, which meant it was

“inadequate to meet plaintiffs’ burden to show that these kinds of damages are appropriate for

class treatment”).

   VI.      Witt failed to perform the required analysis to calculate damages for Count III.

         Plaintiff initially concedes that Witt’s failure to analyze Count III (or Count II) might

make his model inadmissible. It “may be true at the merits stage or trial,” Plaintiff admits, that




                                                   8
        Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 10 of 13




“Witt’s model must be excluded because he does not perform all of the calculation steps for

Count II and Count III.” Doc. 71-1 at 7. Yet Plaintiff contends that this is not a problem at the

class certification stage. Plaintiff cites a single case from the Southern District of New York

stating that an expert need not “perform his analyses at the class certification stage.” In re Scotts

EZ Seed Litig., 304 F.R.D. 397, 414 (S.D.N.Y. 2015). This approach is consistent with the

practice of federal courts in New York that apply a “limited” Daubert inquiry at the class

certification stage. See In re NYSE Specialists Sec. Litig., 260 F.R.D. 55, 66 (S.D.N.Y. 2009).

But as explained above, that is neither the prevailing nor the better rule. This Court should apply

a full Daubert inquiry at this stage and exclude the testimony of Plaintiff’s expert.

       Scotts also illustrates why Witt’s methodology is deficient. Scotts recognized (as USAA

Life argues here) that courts routinely reject damages methodologies when they “do not attempt

to isolate” the damages attributable to the allegedly wrongful conduct. 304 F.R.D. at 414. That

rule did not require exclusion in Scotts because the expert’s model did “match plaintiffs’ theories

of liability.” Id. at 413-15. The same cannot be said of Witt’s approach here.

       The Scotts expert also explained how he would conduct his analysis. At his deposition,

the expert “identified statistical methodologies by which he will be able to isolate” the damages

attributable to the wrongful conduct, “and described each methodology in detail.” Id. at 414.

Again, for Count III, Witt did no such thing. Even if Witt was not obliged to “calculate the class-

wide damages for 80,000+ policies at the class certification stage,” see Doc. 71-1 at 1, he has not

calculated damages for even the named Plaintiff for Count III. Witt explained what he might do

to calculate those damages, but he provided no explanation for how he would generate

hypothetical cost of insurance rates from the documents Plaintiff cites. He could not even

identify which documents he would use. Ex. 1, Witt Dep. 80-83. Plaintiff now says Witt will use




                                                  9
        Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 11 of 13




certain qualitative actuarial memoranda identified in USAA Life’s interrogatory responses, and

that “Witt is clear about how such expectations would be incorporated into his model for Count

III.” Doc. 71-1 at 8-9. But the evidence Plaintiff cites for this proposition—portions of Witt’s

original declaration—says nothing about how Witt would use these memoranda to generate his

hypothetical rates.

       Creating these rates, moreover, is not simple arithmetic. Witt explained that, if he were

charged with deducing mortality-only rates from USAA Life’s documents, “this is where some

actuarial judgment may come in.” Ex. 1, Witt Dep. at 82-83. The Bally order Plaintiff identified

as supplemental authority concluded that, in contrast to this case, “Witt Used His Actuarial

Judgment.” Bally Order at 8. For whatever reason, Witt has not explained how he would exercise

that judgment in this case. Without such an explanation, his model is a speculative work in

progress and must be excluded. See In re Rail Freight Fuel Surcharge Antitrust Litig. 725 F.3d

244, 254 (D.C. Cir. 2013).



Dated: April 6, 2020                              Respectfully submitted,

                                                   By: /s/ Eric S. Mattson

                                                   David A. Jones
                                                   Texas Bar No. 00795086
                                                   david@innocentijones.com
                                                   INNOCENTI JONES PLLC
                                                   110 E. Houston Street, 8th Floor
                                                   San Antonio, Texas 78205
                                                   Phone: (210) 819-4340
                                                   Fax: (210) 807-7947

                                                   Joel S. Feldman (pro hac vice)
                                                   jfeldman@sidley.com
                                                   Eric S. Mattson (pro hac vice)
                                                   emattson@sidley.com
                                                   Kevin P. Zimmerman (pro hac vice)



                                                10
Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 12 of 13




                                kevin.zimmerman@sidley.com
                                SIDLEY AUSTIN LLP
                                One South Dearborn St.
                                Chicago, Illinois 60603
                                Phone: (312) 853-7000
                                Fax: (312) 853-7036

                                Michael D. Mulvaney (pro hac vice)
                                mmulvaney@maynardcooper.com
                                Thomas J. Butler (pro hac vice)
                                tbutler@maynardcooper.com
                                MAYNARD COOPER & GALE
                                1901 Sixth Avenue North
                                Regions Harbert Plaza
                                Suite 2400
                                Birmingham, Alabama 35203
                                Phone: (205) 254-1000
                                Fax: (205) 254-1999

                                Counsel for Defendant USAA Life Insurance
                                Company




                              11
          Case 5:17-cv-00967-OLG Document 79 Filed 04/06/20 Page 13 of 13




                               CERTIFICATE OF SERVICE

     I hereby certify that on April 6, 2020, a copy of the foregoing document was sent via
CM/ECF to all counsel of record.


                                                          /s/ Eric S. Mattson
                                                          Eric S. Mattson




ACTIVE 255663323
